Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       14-DEC-2022
                                                       07:47 AM
                                                       Dkt. 23 OGAC




                 SCWC-XX-XXXXXXX and SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAII


                WILMINGTON SAVINGS FUND SOCIETY, FSB,
                  DOING BUSINESS AS CHRISTINA TRUST,
                   NOT IN ITS INDIVIDUAL CAPACITY,
              BUT SOLELY AS TRUSTEE FOR BCAT 2015-14BTT,
                    Respondent/Plaintiff-Appellee,

                                  vs.

         ISABELO PACPACO DOMINGO; MICHELE ELANOR DOMINGO,
                Petitioners/Defendants-Appellants,

                                  and

   BANK OF AMERICA, N.A.; HALEWILI PLACE COMMUNITY ASSOCIATION,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-XX-XXXXXXX; CAAP-XX-XXXXXXX; CIV. NO. 13-1-202K)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Petitioners/Defendants-Appellants’ application for

 writ of certiorari, filed on October 7, 2022, is hereby

 accepted.
          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, December 14, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2